           Case 1:20-cv-00435-SES Document 8 Filed 01/19/21 Page 1 of 14




                     UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABRAHAM CRUZ,                             :   CIVIL NO.: 1:20-CV-00435
                                          :
                    Plaintiff,            :   (Magistrate Judge Schwab)
                                          :
      v.                                  :
                                          :
FEDERAL COURT, et al.,                    :
                                          :
                    Defendants.           :

                                      ORDER


I. Introduction.
      The plaintiff, Abraham Cruz (“Cruz”), alleges multiple violations of his

constitutional rights at the hands of federal court personnel. After construing

Cruz’s complaint as attempting to state a Bivens1 claim and screening it in

accordance with 28 U.S.C. § 1915A, we conclude that the complaint fails to state a

claim upon which relief may be granted. Thus, we will dismiss the complaint and

grant Cruz leave to file an amended complaint.




1
  See Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403
U.S. 388 (1971). In Bivens, the Supreme Court “recognized for the first time an
implied private action for damages against federal officers alleged to have violated
a citizen’s constitutional rights.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66
(2001). “[A]ctions brought directly under the Constitution against federal officials
have become known as ‘Bivens actions.’” Vanderklok v. United States, 868 F.3d
189, 198 (3d Cir. 2017).
          Case 1:20-cv-00435-SES Document 8 Filed 01/19/21 Page 2 of 14




II. Background.

        Cruz commenced this action pro se on March 13, 2020, by filing a complaint

and an application to proceed in forma pauperis. Docs. 1, 2. Although Cruz lists as

the defendants in his complaint only unnamed federal judiciary personnel,

including a judge, a director, clerks, and bailiffs, he complains about his

underlying state criminal conviction and events and conditions at several state

correctional institutions. Doc. 1 at 4-6, 8-10.

        Cruz seeks as relief payments from the Social Security Administration and

$54,000,000 from an unspecified breach of contract regarding his properties and

inheritance. Id. at 5.


III. Screening of In Forma Pauperis Complaints—Standard of Review.

        This court has a statutory obligation to conduct a preliminary review of

complaints brought by prisoners given leave to proceed in forma pauperis in cases

that seek redress against government officials. Specifically, the court must review

the complaint in accordance with 28 U.S.C. § 1915A, which provides, in pertinent

part:

        (a) Screening. The court shall review, before docketing, if
        feasible or, in any event, as soon as practicable after docketing,
        a complaint in a civil action in which a prisoner seeks redress
        from a governmental entity or officer or employee of a
        governmental entity.



                                            2
        Case 1:20-cv-00435-SES Document 8 Filed 01/19/21 Page 3 of 14




      (b) Grounds for dismissal. On review, the court shall identify
      cognizable claims or dismiss the complaint, or any portion of
      the complaint, if the complaint
            (1) is frivolous, malicious, or fails to state a claim upon
      which relief may be granted; or
            (2) seeks monetary relief from a defendant who is
      immune from such relief.

      Under Section 1915A, the court must assess whether a complaint “fails to

state a claim upon which relief may be granted.” This statutory text mirrors the

language of Rule 12(b)(6) of the Federal Rules of Civil Procedure, which provides

that a complaint should be dismissed for “failure to state a claim upon which relief

can be granted.” Fed. R. Civ. P. 12(b)(6).

      “Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a

‘short and plain statement of the claim showing that the pleader is entitled to

relief.’” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The statement required by

Rule 8(a)(2) must give the defendant fair notice of what the plaintiff’s claim is and

of the grounds upon which it rests. Erickson v. Pardus, 551 U.S. 89, 93 (2007).

Detailed factual allegations are not required, but more is required than labels,

conclusions, and a formulaic recitation of the elements of a cause of action. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “In other words, a

complaint must do more than allege the plaintiff’s entitlement to relief.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009). “A complaint has to ‘show’

such an entitlement with its facts.” Id.

                                           3
        Case 1:20-cv-00435-SES Document 8 Filed 01/19/21 Page 4 of 14




      In considering whether a complaint fails to state a claim upon which relief

can be granted, the court must accept as true all well-pleaded factual allegations in

the complaint, and all reasonable inferences that can be drawn from the complaint

must be construed in the light most favorable to the plaintiff. Jordan v. Fox

Rothschild, O’Brien & Frankel, Inc., 20 F.3d 1250, 1261 (3d Cir. 1994). But a

court “need not credit a complaint’s bald assertions or legal conclusions when

deciding a motion to dismiss.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902,

906 (3d Cir. 1997). A court also need not “assume that a . . . plaintiff can prove

facts that the . . . plaintiff has not alleged.” Associated Gen. Contractors of Cal. v.

California State Council of Carpenters, 459 U.S. 519, 526 (1983).

      Following Twombly and Iqbal, a well-pleaded complaint must contain more

than mere legal labels and conclusions. Rather, it must recite factual allegations

sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere

speculation. In practice, consideration of the legal sufficiency of a complaint

entails a three-step analysis:

      First, the court must “tak[e] note of the elements a plaintiff
      must plead to state a claim.” Second, the court should identify
      allegations that, “because they are no more than conclusions,
      are not entitled to the assumption of truth.” Finally, “where
      there are well-pleaded factual allegations, a court should
      assume their veracity and then determine whether they
      plausibly give rise to an entitlement for relief.”




                                           4
        Case 1:20-cv-00435-SES Document 8 Filed 01/19/21 Page 5 of 14




Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (footnote and

citations omitted) (quoting Iqbal, 556 U.S. at 675, 679).

      A complaint filed by a pro se litigant is to be liberally construed and

“‘however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.’” Erickson, 551 U.S. at 94 (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Nevertheless, “pro se litigants still must allege

sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina,

Inc., 704 F.3d 239, 245 (3d Cir. 2013).


IV. Discussion.
      Cruz filed a complaint for alleged violations of his civil rights via a form

complaint provided to prisoners. See doc. 1. Cruz checked boxes on his complaint

form stating that he attempts to bring his claims under both 42 U.S.C. § 1983 and

Bivens. Id. at 3. Cruz seems to have muddled these two types of claims by

attempting to assert them against federal officials,2 in both their individual and



2
  A “suit under § 1983 requires the wrongdoers to have violated federal rights of
the plaintiff, and that they did so while acting under color of state law.” Groman v.
Twp. of Manalapan, 47 F.3d 628, 638 (3d Cir. 1995). “Because § 1983 provides a
remedy for violations of federal law by persons acting pursuant to state law,
federal agencies and officers are facially exempt from § 1983 liability inasmuch as
in the normal course of events they act pursuant to federal law.” Hindes v.
F.D.I.C., 137 F.3d 148, 158 (3d Cir. 1998) (collecting cases). Cruz pleads nothing
as to how the defendants acted under color of state law; thus, we read his
complaint as attempting to state only a Bivens claim.

                                          5
        Case 1:20-cv-00435-SES Document 8 Filed 01/19/21 Page 6 of 14




official capacities 3 as indicated by more checked boxes, alleging a myriad of

claims occurring as a result of Cruz’s state criminal conviction and time spent in

state prison for violations of “the 4, 5, 7, 9, 11, 14, and 18th” Amendments. Id. We

construe his complaint as attempting to state a Bivens claim against the defendants

in their individual capacities since Cruz lists only federal officials as defendants.

But we will dismiss his complaint because it fails to state a claim upon which relief

may be granted in accordance with 28 U.S.C. § 1915A, and grant Cruz leave to file

an amended complaint.


      A. Cruz’s Complaint Fails to State a Claim Upon Which Relief May be
         Granted.

      Cruz’s complaint is not clear. It does not comply with the pleading

requirement of Fed. R. Civ. P. 8.

      “Pleadings must be construed so as to do justice.” Fed. R. Civ. P. 8(e).

“This already liberal standard is ‘even more pronounced’ where a plaintiff files the

complaint without the assistance of counsel.” Garrett v. Wexford Health, 938 F.3d


3
  “Bivens constitutional tort lawsuits can only be lodged against individual
government officials. Indeed, it is well-settled that Bivens actions against the
United States—and, by extension, against federal agencies or officials sued in their
official capacity—are barred by sovereign immunity, absent an explicit waiver of
that immunity.” Tarpley-Bey v. United States, No. 3:17-CV-1751, 2019 WL
1104185, at *6 (M.D. Pa. Jan 24, 2019) (citing FDIC v. Meyer, 510 U.S. 471, 483
(1994) (other citations omitted)). Thus, we construe Cruz’s claims to be against
the defendants only in their individual capacities since Cruz alleges no explicit
waiver of sovereign immunity here.
                                           6
        Case 1:20-cv-00435-SES Document 8 Filed 01/19/21 Page 7 of 14




69, 92 (3d Cir. 2019) (quoting Erickson, 551 U.S. at 94). “[A] court must make

reasonable allowances to protect pro se litigants from the inadvertent forfeiture of

important rights due merely to their lack of legal training.” Id. Thus, “[c]ourts are

more forgiving of pro se litigants for filing relatively unorganized or somewhat

lengthy complaints.” Id.

      Liberally construing Cruz’s complaint, we nevertheless conclude that the

complaint fails to comply with Fed. R. Civ. P. 8, which requires, among other

things, that a claim for relief must contain “a short and plain statement of the

grounds for the court’s jurisdiction” and “a short and plain statement of the claim

showing that the pleader is entitled to relief,” and that “[e]ach allegation must be

simple, concise, and direct.” Fed. R. Civ. P. 8(a)(1), 8(a)(2), 8(d)(1). Cruz’s

complaint does not contain a short and plain statement of the court’s jurisdiction.

See doc. 1 at 3. Moreover, his complaint does not contain a short and plain

statement of his claims. Rather than containing simple, concise, and direct

allegations, the complaint is rambling. See, e.g., id. at 3 (“In cahoots, they all have

disrespected Superior Courts Decisions”), id. at 4 (“I was put in Franklin Co.

Prison and I was given news of death in the family. Treated as with someone else’s

orders. Locked in.”); id. at 5 (“The fact is these are hate crimes by the legal system,

courtesy, bashing by professional eccentrics.”). “Fundamentally, Rule 8 requires

that a complaint provide fair notice of ‘what the . . . claim is and the grounds upon

                                           7
        Case 1:20-cv-00435-SES Document 8 Filed 01/19/21 Page 8 of 14




which it rests.” Garrett, 938 F.3d at 92 (quoting Erickson, 551 U.S. at 93). Here,

the complaint does not provide fair notice of what Cruz’s claims are against the

defendants. In fact, it is not clear who the defendants are, what claims Cruz is

making against which defendants, or what relief he is seeking against which

defendants. Accordingly, the complaint fails to state a claim upon which relief can

be granted.

      Before dismissing a complaint under a screening provision, the court must

grant the plaintiff leave to amend his complaint unless amendment would be

inequitable or futile. See Grayson v. Mayview State Hospital, 293 F.3d 103, 114

(3d Cir. 2002). Here, in light of the liberal-amendment standard, we will grant

Cruz an opportunity to correct the deficiencies noted above.

      We will briefly discuss some additional issues with respect to Cruz’s

complaint of which Cruz should be aware should he elect to file an amended

complaint.


      B. Bivens Claims.

      “To state a claim under Bivens, Plaintiff must allege that he was deprived of

a federal right by a person who was acting under color of federal law.” Donahue v.

FBI Scranton Office, No. 3:13-CV-1286, 2013 WL 3944191, at *8 (M.D. Pa. July

30, 2013) (citing Young v. Keohane, 803 F. Supp. 1185, 1199 (M.D. Pa. 1992);

West v. Atkins, 487 U.S. 42, 48 (1988)). Here, Cruz alleges that he suffered “cruel
                                          8
        Case 1:20-cv-00435-SES Document 8 Filed 01/19/21 Page 9 of 14




and unusual punishments, persecution, prosecution, besieged, under seiged, seiged

with a double life murder case after 17 years . . . .” Doc. 1 at 3. But Cruz alleges

no facts whatsoever regarding the named defendants. Indeed, throughout the

entirety of his complaint, Cruz’s only mention of any named defendants comes

from a single line: “Clerks and Bailiffs did not do their jobs, seeing, hearing,

wrongdoing for years.” Id. The bulk of Cruz’s complaint centers around his state

court conviction and the alleged unconstitutional conduct of Judge Cashman, who

is not a named defendant here.4 Id. at 3-5. Cruz also complains about alleged

injuries and constitutional deprivations he suffered while incarcerated, but he does

not name any prison officials as defendants. Id. at 4-5, 8-10. Without more, Cruz

fails to state any cognizable Bivens claim against the named defendants.


             1. Judicial, Quasi-Judicial, and Qualified Immunities.

      Each of the defendants may enjoy some form of immunity, but Cruz alleges

so few facts against the defendants that we cannot properly conduct any immunity

analysis. Federal judge defendants, for example, “enjoy absolute immunity with

respect to actions taken in their roles as judges.” Ostroski v. Killion, 2015 WL

5286622, at *4 (M.D. Pa. Sept. 10, 2015) (citing Kwasnik v. LeBlon, 228 F. App’x



4
 Judge David R. Cashman appears to be a Pennsylvania state court judge.
Administration | Judges, Fifth Judicial District of Pennsylvania County of
Allegheny (Dec. 21, 2020), https://www.alleghenycourts.us/judges/.
                                          9
        Case 1:20-cv-00435-SES Document 8 Filed 01/19/21 Page 10 of 14




238, 244 (3d Cir. 2007)). Thus, to the extent Cruz complains that a federal judge

sentenced him to prison, that judge would enjoy absolute judicial immunity from

suit. And because judicial immunity “may extend to professionals who assist

courts in their judicial function,” court clerks and directors also enjoy “absolute

quasi-judicial immunity from damages for civil rights violations when they

perform tasks that are an integral part of the judicial process.” Jarvis v. D’Andrea,

No. 1:14-CV-1492, 2014 WL 4251605, at *8 (M.D. Pa. Aug. 27, 2014) (citing

Hughes v. Long, 242 F.3d 121 (3d Cir. 2001)); Mullis v. United States Bankruptcy

Ct., 828 F.3d 1385, 1390 (9th Cir. 1987), cited with approval in Akins v. Deptford

Twp., 813 F. Supp. 1098, 1102-03 (D.N.J. 1993), aff’d, 995 F.2d 215 (3d Cir.)).

Thus, to the extent Cruz is alleging that the director or federal clerks’ conduction

of their duties violated his rights, those defendants would enjoy quasi-judicial

immunity from suit. Finally, any bailiff defendants may enjoy qualified immunity

from suit, which requires us to ask “1) ‘whether the plaintiff has alleged the

deprivation of an actual constitutional right at all;’ and 2) ‘whether that right was

clearly established at the time of the alleged violation.’” Ostrowski, 2015 WL

5286622, at *6 (analyzing qualified immunity regarding bailiff defendants)

(quoting Wilson v. Layne, 526 U.S. 603, 609 (1999)). Cruz, however, alleges no

facts in connection with any of these categories of defendants.




                                          10
        Case 1:20-cv-00435-SES Document 8 Filed 01/19/21 Page 11 of 14




             2. Cruz May Have Failed to Exhaust his Administrative
                Remedies.

      Immune defendants aside, Cruz also appears to have run afoul of the Prison

Litigation Reform Act (“PLRA”) by failing to exhaust his administrative remedies

because the bulk of his claims arise in the prison setting. See 42 U.S.C. § 1997e.

Under the PLRA, a “prisoner must exhaust administrative remedies as to any claim

that arises in the prison setting, regardless of any limitations on the kind of relief

that may be gained through the grievance process.” Mitchell v. Dodrill, 696 F.

Supp. 2d 454, 463 (M.D. Pa. 2010) (citing Porter v. Nussle, 534 U.S. 516, 532

(2002); Booth v. Churner, 532 U.S. 731, 741 n.6 (2001)); see 42 U.S.C. § 1997e.

“The PLRA also mandates that an inmate ‘properly’ exhaust administrative

remedies before filing suit in federal court.” Id. (citing Woodford v. Ngo, 548 U.S.

81, 92 (2006)). Failure to exhaust administrative remedies is an affirmative

defense which must be pleaded and proven by the defendants—the plaintiff need

not allege that he exhausted his administrative remedies in his complaint. Id.

(citing Ray v. Kertes, 285 F.3d 287, 295 (3d Cir. 2002); Brown v. Croak, 312 F.3d

109, 111 (3d Cir. 2002)). Here, however, Cruz admits that he did not file any

grievances regarding the issues in his complaint and claims that he does not know

whether the prison has a grievance procedure—a far cry from completely

exhausting his administrative remedies. Doc. 1 at 6-7. To the extent that Cruz


                                           11
       Case 1:20-cv-00435-SES Document 8 Filed 01/19/21 Page 12 of 14




complains about prison conditions, the PLRA applies and he must first exhaust his

administrative remedies before filing with the District Court.


             3. Cruz Fails to Plead the Personal Involvement of Any
                Defendants.

      Liability in a Bivens action is personal in nature, and to be liable, a

defendant must have been personally involved in the wrongful conduct. In other

words, defendants are “liable only for their own unconstitutional conduct.” Barkes

v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), rev’d on other grounds

sub nom. Taylor v. Barkes, 575 U.S. 822 (2015). And so respondeat superior

cannot form the basis of liability. Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir.

2005); Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Thus, the

plaintiff must show personal involvement “through allegations of personal

direction or of actual knowledge and acquiescence . . . made with appropriate

particularity.” Rode, 845 F.2d at 1207. “Because vicarious liability is inapplicable

to Bivens and § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the

Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).

      As noted above, Cruz’s complaint does not go into further detail about any

federal judges or directors aside from naming them as defendants. See doc. 1 at 1.

Specifically, his complaint pleads no facts, allegations, or even conclusions

                                          12
        Case 1:20-cv-00435-SES Document 8 Filed 01/19/21 Page 13 of 14




regarding the judge or director defendants—Cruz apparently names them as

defendants solely based on their putative supervisory roles. As for the clerk and

bailiff defendants, Cruz merely mentions that they “did not do their jobs.” Id. at 2.

Far from pleading the personal involvement of these defendants with the

appropriate particularity, Cruz’s factual allegations are so threadbare as to evoke

no image regarding even the slightest personal involvement of any defendant.

Thus, Cruz’s Bivens claim as plead here fails because he does not plead the

personal involvement of any defendants.


             4. Cruz Seeks Relief Which is Unavailable in a Bivens Action.

      Cruz seeks as relief payments from the Social Security Administration and

$54,000,000 from an unspecified 40-year-old breach of contract regarding his

properties and inheritance, as well as “Punitive, Nominal, Commulative,

Denominal, [sic] Pain and Suffering” damages. Doc. 1 at 5. But Cruz cannot use a

Bivens action to recover from the Social Security Administration or for an alleged

breach of contract since Bivens allows recovery for “constitutional violation[s] by a

federal agent.” Carlson v. Green, 446 U.S. 14, 18 (1980). In other words, Bivens

allows the court “to fashion a damages remedy against federal officers for other

types of constitutional violations.” Mack v. Yost, 968 F.3d 311, 318 (3d Cir. 2020).

As for the remainder of Cruz’s requests for relief, he has failed to plead any

underlying constitutional violation sufficient for us to grant him damages.
                                         13
        Case 1:20-cv-00435-SES Document 8 Filed 01/19/21 Page 14 of 14




V. Order.

      Based on the foregoing, IT IS ORDERED that Cruz’s complaint is

DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) because it fails to state a claim

upon which relief may be granted. IT IS FURTHER ORDERED that Cruz is

granted leave to file an amended complaint. 5


      Submitted this 19th day of January, 2021.

                                                S/Susan E. Schwab
                                                Susan E. Schwab
                                                United States Magistrate Judge



5
   Any amended complaint must be titled as an amended complaint and must contain
the docket number of this case. Fed. R. Civ. P. 10(a). Cruz “is advised that any
amended complaint must be complete in all respects.” Young v. Keohane, 809 F.
Supp. 1185, 1198 (M.D. Pa. 1992). “It must be a new pleading which stands by
itself as an adequate complaint without reference to the complaint already filed.” Id.
“Also in general, an amended pleading—like [any] amended complaint here—
supersedes the earlier pleading and renders the original pleading a nullity.”
Palakovic v. Wetzel, 854 F.3d 209, 220 (3d Cir. 2017). In other words, if an amended
complaint is filed, the original complaint will have no role in the future litigation of
this case. Any amended complaint must also comply with the pleading requirements
of the Federal Rules of Civil Procedure, including the requirements that the
complaint contain “a short and plain statement of the grounds for the court’s
jurisdiction,” “a short and plain statement of the claim,” and “a demand for the relief
sought.” Fed. R. Civ. P. 8(a)(1)-(3). Further, “[e]ach allegation must be simple,
concise, and direct.” Fed. R. Civ. P. 8(d)(1). “A party must state its claims or
defenses in numbered paragraphs, each limited as far as practicable to a single set of
circumstances.” Fed. R. Civ. P. 10(b). And to the extent it would promote clarity to
do so, “each claim founded on a separate transaction or occurrence . . . must be
stated in a separate count.” Id. Any amended complaint must also comply with Fed.
R. Civ. P. 20.

                                          14
